Exhibit 10.1

SABRE CORPORATION

2019 OMNIBUS INCENTIVE COMPENSATION PLAN



--------------------------------------------------------------------------------

1.

Purpose of the Plan.

This Sabre Corporation 2019 Omnibus Incentive Compensation Plan is intended to
promote the interests of the Company and its stockholders by providing the
employees of the Company, who are largely responsible for the management,
growth, and protection of the business of the Company, with incentives and
rewards to encourage them to continue in the service of the Company. The Plan is
designed to meet this intent by providing such employees with a proprietary
interest in pursuing the long-term growth, profitability, and financial success
of the Company.

 

2.

Definitions.

As used in the Plan or in any instrument governing the terms of any Award, the
following definitions apply to the terms indicated below:

(a)    “Affiliate” means the Company and any of its direct or indirect
subsidiaries.

(b)    “Affiliated Entity” means any entity related to the Company as a member
of a controlled group of corporations in accordance with Section 414(b) of the
Code or as a trade or business under common control in accordance with
Section 414(c) of the Code, for so long as such entity is so related, including
without limitation any Affiliate.

(c)    “Awards” mean all awards granted pursuant to the terms of the Plan
including, but not limited to, Cash Incentive Awards, Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, restricted stock awards
and restricted stock unit awards.

(d)    “Award Agreement” means the written agreement, in a form determined by
the Committee from time to time, between the Company and a Participant that
evidences the grant of an Award and sets out the terms and conditions of an
Award.

(e)    “Board” means the Board of Directors of Sabre Corporation.

(f)    “Cash Incentive Award” means an award granted pursuant to Section 8 of
the Plan.

(g)    “Cause” shall mean, when used in connection with the termination of a
Participant’s Employment, (i) if the Participant is a participant in the Sabre
Corporation Executive Severance Plan, the definition used in such Executive
Severance Plan as of the Grant Date, (ii) if the Participant is not a
participant in the Sabre Corporation Executive Severance Plan as of the Grant
Date but has an effective employment agreement with the Company or any
Affiliated Entity as of the Grant Date, the definition used in such employment
agreement as of the Grant Date, or (iii) if the Participant is not a participant
in the Sabre Corporation Executive Severance Plan and does not have an effective
employment agreement, unless otherwise provided in the Participant’s Award
Agreement, the termination of the Participant’s Employment on account of (i) a
failure of the Participant to substantially perform his or her duties (other
than as a result of physical or mental illness or injury); (ii) the
Participant’s willful misconduct or gross negligence which is injurious to the
Company or any Affiliated Entity (whether financially, reputationally or
otherwise); (iii) a breach by a Participant of the Participant’s fiduciary duty
or duty of loyalty to the Company or any Affiliated Entity; (iv) the
Participant’s unauthorized removal from the premises of the

 

2



--------------------------------------------------------------------------------

Company or any Affiliated Entity of any document (in any medium or form)
relating to the Company, any Affiliated Entity, or the customers of the Company
or any Affiliated Entity other than in the good faith performance of the
Participant’s duties; or (v) the indictment or a plea of nolo contendere by the
Participant of any felony or other serious crime involving moral turpitude. Any
rights the Company or any Affiliated Entity may have hereunder in respect of the
events giving rise to Cause shall be in addition to the rights the Company or
Affiliated Entity may have under any other agreement with the Employee or at law
or in equity. If, subsequent to the termination of Employment of a Participant
without an effective employment agreement as of the Grant Date, it is discovered
that such Participant’s Employment could have been terminated for Cause, as such
term is defined above (unless otherwise defined in a Grant Agreement), the
Participant’s Employment shall, at the election of the Board, in its sole
discretion, be deemed to have been terminated for Cause retroactively to the
date the events giving rise to Cause occurred. Once an entity ceases to be an
Affiliated Entity, even if an effective employment agreement as of the Grant
Date was with such entity, such agreement shall continue to apply with regard to
defining Cause (and for such purpose references to such entity shall be deemed
to be references to the Company and any entity that continues to be an
Affiliated Entity).

(h)    “Change in Control” means the occurrence of any of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company on a consolidated basis to any Person or group of related persons for
purposes of Section 13(d) of the Exchange Act (a “Group”), together with any
Affiliates thereof; (ii) the approval by the holders of the outstanding voting
power of the Company of any plan or proposal for the liquidation or dissolution
of the Company; (iii) any Person or Group(other than any employee benefit plan
sponsored by Sabre Corporation) shall become the beneficial owner (within the
meaning of Section 13(d) of the Exchange Act), directly or indirectly, of Common
Stock representing more than 40% of the aggregate outstanding voting power of
the Company and such Person or Group actually has the power to vote such Common
Stock in any such election; (iv) the replacement of a majority of the Board over
a two-year period from the directors who constituted the Board at the beginning
of such period, and such replacement shall not have been approved by a vote of
at least a majority of the Board then still in office who either were members of
such Board at the beginning of such period or (v) consummation of a merger or
consolidation of the Company with another entity in which the holders of the
Common Stock of the Company immediately prior to the consummation of the
transaction hold, directly or indirectly, immediately following the consummation
of the transaction, less than 50% of the common equity interests in the
surviving corporation in such transaction. Notwithstanding the foregoing, with
respect to any Award that is characterized as “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, an event shall not
be considered to be a Change in Control under the Plan for purposes of any
payment in respect of such Award unless such event is also a “change in
ownership,” “change in effective control” or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.

(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations, and administrative guidance issued
thereunder.

(j)    “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall appoint from time to time to administer the Plan
and to otherwise exercise and perform the authority and functions assigned to
the Committee under the terms of the Plan.

 

3



--------------------------------------------------------------------------------

(k)    “Common Stock” means Sabre Corporation Common Stock, $0.01 par value per
share, or any other security into which the common stock shall be changed
pursuant to the adjustment provisions of Section 11 of the Plan.

(l)    “Company” means Sabre Corporation and all of its Subsidiaries,
collectively.

(m)    “Deferred Compensation Plan” means any plan, agreement or arrangement
maintained by the Company from time to time that is established or maintained
under this Plan and that provides opportunities for deferral of compensation.

(n)    “Disability” shall mean a permanent disability as defined in the
Company’s or an Affiliate’s disability plans, or as determined from time to time
by the Company, in its sole discretion, or as specified in the Participant’s
Award Agreement, provided that (i) in the event the Participant is a participant
in the Sabre Corporation Executive Severance Plan and such Executive Severance
Plan contains a different definition of the term “Disability” (or any derivation
of such term), the definition in such Executive Severance Plan shall control or
(ii) in the event the Participant is not a participant in the Sabre Corporation
Executive Severance Plan but is a party to an effective employment agreement
with the Company or any Affiliated Entity as of the Grant Date, and such
agreement contains or operates under a different definition of “Disability” (or
any derivative of such term), the definition of Disability used in such
agreement at the time of grant shall be substituted for the definition set forth
above for all purposes hereunder.

(o)    “Effective Date” means the date the Plan is approved by the Company’s
stockholders.

(p)    “Employment” shall mean, except as otherwise required by Section 409A of
the Code, employment with the Company or any Affiliated Entity, and shall
include the provision of services as a consultant for the Company or any
Affiliated Entity. A Participant’s Employment shall terminate on the date the
Participant is no longer employed by an entity that is at least one of (i) the
Company, (ii) an Affiliate, or (iii) an entity that is an Affiliated Entity as
of such date. “Employed” shall have a correlative meaning.

(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r)    “Fair Market Value” means, with respect to a share of Common Stock, as of
the applicable date of determination (i) closing price of a share of Common
Stock on the date of grant as reported on the principal securities exchange on
which shares of Common Stock are then listed or admitted to trading or (ii) if
not so reported, the average of the closing bid and ask prices on the date of
grant as reported on the NASDAQ Stock Market. In the event that the price of a
share of Common Stock shall not be so reported, the Fair Market Value of a share
of Common Stock shall be determined by the Committee in its sole discretion
taking into account the requirements of Section 409A of the Code.

(s)    “Good Reason” shall mean, unless otherwise defined in a Participant’s
Award Agreement (i) a material diminution in a Participant’s duties and
responsibilities other than a change in such Participant’s duties and
responsibilities that results from becoming part of a larger organization
following a Change in Control, (ii) a decrease in a Participant’s base salary or
bonus opportunity other than a proportionate decrease in bonus opportunity of
less than 10% that applies to employees generally of the Company or its
Affiliates otherwise eligible to participate in the affected plan, or (iii) a
relocation of a

 

4



--------------------------------------------------------------------------------

Participant’s primary work location more than 50 miles from the Participant’s
work location immediately prior to the Participant’s commencement of
participation in the Plan, without the Participant’s prior written consent;
provided, that, within twenty days following the occurrence of any of the events
set forth herein, the Participant shall have delivered written notice to the
Company of his or her intention to terminate his or her Employment for Good
Reason, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Participant’s right to terminate Employment for Good Reason,
and the Company shall not have cured such circumstances within thirty days
following the Company’s receipt of such notice. Notwithstanding the foregoing,
if, as of the Grant Date, the Participant is a participant in the Sabre
Corporation Executive Severance Plan and such Executive Severance Plan contains
a different definition of the term “Good Reason” (or any derivation of such
term), the definition in such Executive Severance Plan shall control or, if the
Participant is not a participant in the Sabre Corporation Executive Severance
Plan but is a party to an effective employment with the Company or any
Affiliated Entity that contains a different definition of the term “Good Reason”
(or any derivation of such term), the definition in such employment agreement
shall control. Once an entity ceases to be an Affiliated Entity, even if an
effective employment agreement as of the Grant Date was with such entity, such
agreement shall continue to apply with regard to defining Good Reason (and for
such purpose references to such entity shall be deemed to be references to the
Company and any entity that continues to be an Affiliated Entity).

(t)    “Grant Date” means the date designated by the Committee and specified in
the Award Agreement as the date the Award is granted.

(u)    “Incentive Stock Option” means an Option qualified under Section 422 of
the Code.

(v)    “Non-Qualified Stock Option” means an Option that is not an “incentive
stock option” within the meaning of Section 422 of the Code.

(w)    “Option” means a stock option to purchase shares of Common Stock granted
to a Participant pursuant to Section 6 of the Plan.

(x)    “Other Stock-Based Award” means an award granted to a Participant
pursuant to Section 7 of the Plan.

(y)    “Participant” means an employee or other individual service provider of
the Company who is eligible to participate in the Plan and to whom one or more
Awards have been granted and, following the death of any such Person, his
successors, heirs, executors, and administrators, as the case may be. For the
avoidance of doubt, an individual who is serving as both an employee or
individual consultant or other service provider in addition to his or her
service as a member of the Board, such as an individual serving as an Executive
Chairman of the Board or in another similar position, will be eligible to
participate in the Plan and receive Awards hereunder (to the extent determined
by the Committee from time to time) in respect of such employment or other
provision of services.

(z)    “Performance Measures” means such measures as are described in Section 9.

(aa)    “Person” means a “person” as such term is used in Sections 13(d) and
14(d) of the Exchange Act, including any “group” within the meaning of
Section 13(d)(3) of the Exchange Act.

 

5



--------------------------------------------------------------------------------

(ab)    “Plan” means this Sabre Corporation 2019 Omnibus Incentive Compensation
Plan, as it may be amended from time to time.

(ac)    “Prior Plans” means the Sabre Corporation 2016 Omnibus Incentive
Compensation Plan, the Sabre Corporation 2014 Omnibus Incentive Compensation
Plan, the Sovereign Holdings, Inc. 2012 Management Equity Incentive Plan, the
Sovereign Holdings, Inc. 2007 Management Equity Incentive Plan (as amended in
2010), and the Sovereign Holdings, Inc. Stock Incentive Plan.

(ad)    “Qualifying Termination” shall mean, with respect to a Participant,
(i) a termination of such Participant’s Employment by the Company or any of its
then-Affiliated Entities) without Cause or by the Participant for Good Reason,
or (ii) a termination of such Participant’s Employment in the event of a
Participant’s death or Disability, in each of (i) or (ii), following a Change in
Control of the Company. It is understood that a Participant shall not have a
Qualifying Termination by virtue of ceasing to be Employed by an entity or its
subsidiaries undergoing a Change in Control where, following such Change in
Control, the Participant remains employed by an entity that was an Affiliated
Entity of the entity or its subsidiaries undergoing a Change in Control
immediately prior to such Change in Control.

(ae)    “Sabre Corporation” means Sabre Corporation, a Delaware corporation, and
any successor thereto.

(af)    “Securities Act” means the Securities Act of 1933, as amended.

(ag)    “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act.

 

3.

Stock Subject to the Plan, Share Counting Rules, and Individual Award Limits.

(a)    Subject to adjustment as provided in Section 11 and the provisions of
this Section 3, the number of shares of Common Stock that may be covered by
Awards granted under the Plan shall be the sum of: (i) 12,500,000 shares of
Common Stock, (ii) the number of shares remaining available for issuance under
the Prior Plans that are not the subject of outstanding Awards as of the
Effective Date, and (iii) any shares subject to outstanding Awards under any
Prior Plan as of the Effective Date that become available for issuance in
accordance with the share counting provisions of such Prior Plans. Shares of
Common Stock issued under the Plan may be either authorized and unissued shares
or treasury shares, or both, in the sole discretion of the Committee.

(b)    For purposes of the preceding paragraph, shares of Common Stock covered
by Awards shall only be counted as used or issued to the extent they are
actually issued and delivered to a Participant (or such Participant’s permitted
transferees as described in the Plan) pursuant to the Plan provided, however,
that if the exercise price or tax withholding requirements related to any Award
granted under the Plan is satisfied through the withholding by the Company of
shares of Common Stock that are otherwise then deliverable in respect of such
Award or through actual or constructive transfer to the Company of shares of
Common Stock already owned, the number of shares of Common Stock withheld or
transferred, will be deemed delivered for purposes of determining the number of
shares of Common Stock available for issuance or transfer under the Plan.
Furthermore, any shares of Common Stock received by a Participant in connection
with an exercise of Options that are subsequently repurchased by the Company
will be deemed delivered for purposes of determining the number of shares of
Common

 

6



--------------------------------------------------------------------------------

Stock available for issuance or transfer under the Plan. However, if all or any
portion of an Award issued pursuant to the Plan expires, or is forfeited,
terminated or cancelled, without the issuance of shares of Common Stock, or is
exchanged with the Committee’s permission, prior to the issuance of shares of
Common Stock, for an Award not involving shares of Common Stock, the number of
shares of Common Stock subject to Awards that have been so forfeited,
terminated, cancelled, or have expired, as the case may be, will again be
available for issuance or transfer under the Plan. In addition, because shares
of Common Stock will count against the number reserved in Section 3(a) upon
delivery, and subject to the share counting rules under this Section 3(b), the
Committee may determine that Awards may be outstanding that relate to a greater
number of shares of Common Stock than the aggregate remaining available under
the Plan, so long as Awards will not result in delivery and vesting of shares of
Common Stock in excess of the number then available under the Plan.

(c)    Shares of Common Stock covered by Awards granted pursuant to the Plan in
connection with the assumption, replacement, conversion, or adjustment of
outstanding equity-based awards in the context of a corporate acquisition or
merger (within the meaning of NASDAQ Listing Rule 5635) as provided in
Section 11 of the Plan shall not count as used under the Plan for purposes of
Section 3.

(d)    Notwithstanding anything in the Plan to the contrary, and subject to
adjustment as provided in Section 11:

(i)    the number of shares of Common Stock that may be covered by Incentive
Stock Options shall not exceed 12,500,000 shares of Common Stock in the
aggregate;

(ii)    the number of shares of Common Stock that may be covered by Awards
(other than Options or stock appreciation rights) granted under the Plan to any
Participant in a single fiscal year of the Company may not exceed 1,000,000
shares and the number of shares of Common Stock that may be covered by Options
or stock appreciation rights granted under the Plan to any Participant in a
single fiscal year of the Company may not exceed 1,000,000 shares; and

(iii)    the amount payable with respect to any Cash Incentive Award granted
under the Plan to any Participant in a single fiscal year of the Company that is
subject to performance-based vesting may not exceed (i) $5,000,000.

 

4.

Administration of the Plan.

(a)    The Committee

The Plan shall be administered by the Board or a Committee of the Board
consisting of two or more persons, each of whom may, from time to time, qualify
as a “non-employee director” (within the meaning of Rule 16b-3 promulgated under
Section 16 of the Exchange Act) and as “independent” within the meaning of any
applicable stock exchange or similar regulatory authority on which the Common
Stock is then listed, in each case if and to the extent required by applicable
law.

(b)    Grant of Awards

(i)    The Committee shall, consistent with the terms of the Plan, from time to
time designate those individuals who shall be granted Awards under the Plan and
the amount, type, and other

 

7



--------------------------------------------------------------------------------

terms and conditions of such Awards, which need not be identical for each
Participant. The Committee shall have full discretionary authority to administer
the Plan, including discretionary authority to interpret and construe any and
all provisions of the Plan and the terms of any Award (and any Award Agreement)
granted thereunder and to adopt, amend and rescind from time to time such rules
and regulations for the administration of the Plan as the Committee may deem
necessary or appropriate. Decisions of the Committee shall be final, binding,
and conclusive on all parties.

(ii)    Awards granted under the Plan may, in the Committee’s discretion, be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for, any other Award, any award granted under another plan of the
Company or any business entity to be acquired by the Company, or any other right
of a Participant to receive payment from the Company. Awards granted in addition
to or in tandem with other Awards or awards may be granted either as of the same
time as, or a different time from, the grant of such other Awards or awards.

(iii)    On or after the Grant Date of an Award under the Plan, the Committee
may (i) accelerate the date on which any such Award becomes vested, exercisable
or transferable, as the case may be, (ii) extend the term of any such Award,
including, without limitation, extending the period following a termination of a
Participant’s Employment during which any such Award may remain outstanding,
(iii) waive any conditions to the vesting, exercisability, or transferability,
as the case may be, of any such Award, (iv) grant other Awards in addition to,
in tandem with, or in substitution or exchange for, any Award, any award granted
under another plan of the Company or any business entity to be acquired by the
Company, or (v) provide for the accrual and payment of dividends or dividend
equivalents with respect to any such Award, provided that in the case of this
(v), no dividend equivalents shall be paid on any Award until such time as the
underlying Award has vested, and any dividends payable in respect of Awards of
restricted stock shall not vest unless and until the restricted stock awards to
which such dividends relate have also vested; provided, further, in each of
(i) through (v) that the Committee shall not have any such authority and shall
not take any such action to the extent that the grant of such authority or the
taking of such action would cause any tax to become due under Section 409A of
the Code and provided further, that the vesting period for ninety-five percent
(95%) of the shares of Common Stock issued pursuant to Options and Other-Stock
Based Awards shall be a minimum of one (1) year from the date of grant.
Notwithstanding anything herein to the contrary, without the approval of the
stockholders of the Company, the Company shall not reprice any stock option
(within the meaning of NASDAQ Listing Rule 5635(c) and any other formal or
informal guidance issued by the NASDAQ), which for this purpose also means any
of the following or any other action that has the same effect: (i) lowering the
exercise price of an Option or stock appreciation right after it is granted,
(ii) any other action that is treated as a repricing under United States
generally accepted accounting principles, or (iii) canceling an Option or stock
appreciation right at a time when its exercise price exceeds the Fair Market
Value of the underlying shares of Common Stock, in exchange for another Option
or stock appreciation right, shares of restricted Common Stock, other Awards,
cash or other property; provided, however, that the foregoing transactions shall
not be deemed a repricing if pursuant to an adjustment or other action
authorized under Section 11.

(iv)    The Committee may grant dividend equivalents to any Participant based on
the dividends declared on shares of Common Stock that are subject to any Award
during the period between the Grant Date and the date the Award is exercised,
vests, pays out, or expires. Such dividend equivalents may be awarded or paid in
the form of cash, shares of Common Stock, restricted stock, or restricted stock
units, or a combination, and shall be determined by such formula and at such
time and subject to such accrual, forfeiture, or payout restrictions or
limitations as determined by the Committee in its sole discretion.

 

8



--------------------------------------------------------------------------------

(v)    In addition, the Committee may permit a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of shares of Common
Stock that would otherwise be due to such Participant in connection with any
Award. If any such deferral is required or permitted, the Committee shall, in
its sole discretion, establish rules and procedures, in accordance with
Section 409A of the Code (to the extent applicable), for such payment or Common
Stock delivery deferrals and any notional earnings to be credited on such
deferred amounts.

(c)    Delegation of Authority

(i)    All of the powers and responsibilities of the Committee under the Plan
may be delegated by the Committee, in writing, to any subcommittee thereof, in
which case the acts of such subcommittee shall be deemed to be acts of the
Committee hereunder. The Committee may also from time to time authorize a
subcommittee consisting of one or more members of the Board of Directors
(including members who are employees of the Company) or employees of the Company
to grant Awards to persons who are not “executive officers” of the Company
(within the meaning of Rule 16a-1 under the Exchange Act), subject to such
restrictions and limitations as the Committee may specify and to the
requirements of Section 157 of the Delaware General Corporation Law.

(ii)    In addition, the Committee may delegate the administration of the Plan
to one or more officers or employees of the Company, and such administrator(s)
may have the authority to execute and distribute Award Agreements or other
documents evidencing or relating to Awards granted by the Committee under this
Plan, to maintain records relating to Awards, to process or oversee the issuance
of Common Stock under Awards, to interpret and administer the terms of Awards,
and to take such other actions as may be necessary or appropriate for the
administration of the Plan and of Awards under the Plan, provided that in no
case shall any such administrator be authorized (i) to grant Awards under the
Plan, (ii) to take any action inconsistent with Section 409A of the Code or
(iii) to take any action inconsistent with Section 157 of the Delaware General
Corporation Law and other applicable provisions of the Delaware General
Corporation Law. Any action by any such administrator within the scope of its
delegation shall be deemed for all purposes to have been taken by the Committee
and, except as otherwise specifically provided, references in this Plan to the
Committee shall include any such administrator. The Committee and, to the extent
it so provides, any subcommittee, shall have sole authority to determine whether
to review any actions and/or interpretations of any such administrator, and if
the Committee shall decide to conduct such a review, any such actions and/or
interpretations of any such administrator shall be subject to approval,
disapproval, or modification by the Committee.

(d)    Payments by the Company and Registration of Common Stock

(i)    The Company shall pay any amount payable with respect to an Award in
accordance with the terms of such Award, provided that the Committee may, in its
discretion, defer the payment of amounts payable with respect to an Award
subject to and in accordance with the terms of any Deferred Compensation Plan,
to the extent such Deferred Compensation Plan permits deferral of Awards granted
hereunder. Payments to be made by the Company upon the exercise or settlement of
an Award may be made in such forms as the Committee shall determine, including,
without limitation, cash, Common Stock, other Awards or other property, and may
be made in a single payment or transfer, in

 

9



--------------------------------------------------------------------------------

installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Common Stock in connection with such
settlement, in the Committee’s discretion or upon occurrence of one or more
specified events; provided that, with respect to any Award subject to
Section 409A of the Code, such acceleration or payment shall comply with
Section 409A of the Code.

(ii)    The Company may, to the extent permitted by applicable law and
permissible under Section 409A of the Code, deduct from and set off against any
amounts the Company may owe to the Participant from time to time (including
amounts payable in connection with any Award, owed as wages, fringe benefits, or
other compensation owed to the Participant), such amounts as may be owed by the
Participant to the Company, although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 4.

(iii)    Sabre Corporation shall be under no obligation to effect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued hereunder or to effect similar compliance under any state laws.
Notwithstanding anything herein to the contrary, Sabre Corporation shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant to the Plan unless and until Sabre Corporation is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.

(iv)    Furthermore, the Company may, to the extent deemed necessary or
advisable by the Committee, postpone the issuance or delivery of Common Stock or
payment of other benefits under any Award until completion of such registration
or qualification of such Common Stock or other required action under any federal
or state law, rule or regulation, listing or other required action with respect
to any stock exchange or automated quotation system upon which the Common Stock
or other securities of the Company are listed or quoted, or compliance with any
other obligation of the Company, as the Committee may consider appropriate, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions (including
that the certificates evidencing shares of Common Stock bear such legends) as it
may consider appropriate in connection with the issuance or delivery of Common
Stock or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations; provided that the
Committee shall take no action to the extent that the taking of such action
would cause any tax to become due under Section 409A of the Code. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Common Stock or payment of benefits under any Award
or the imposition of any other conditions on such issuance, delivery, or
payment, to the extent that such postponement or other condition would represent
a greater burden on a Participant than existed on the 90th day preceding the
Change in Control.

(e)    Limitation on Liability

(i)    The Committee may employ attorneys, consultants, accountants, agents, and
other persons, and the Committee, the Company, and its officers, directors, and
employees shall be entitled, in good faith, to rely or act upon any advice,
opinions, or valuations of any such persons. In addition, the Committee and each
member thereof, and any person acting pursuant to

 

10



--------------------------------------------------------------------------------

authority delegated by the Committee, shall be entitled, in good faith, to rely
or act upon any report or other information furnished by any officer, director,
or employee of the Company, the Company’s independent auditors, consultants, or
any other agents assisting in the administration of the Plan.

(ii)    No member of the Committee, nor any person acting pursuant to authority
delegated by the Committee, nor any officer, director, or employee of the
Company acting at the direction or on behalf of the Committee, shall be liable
for any action, omission, or determination relating to the Plan, and Sabre
Corporation shall, to the fullest extent permitted by law, indemnify and hold
harmless each member of the Committee, each person acting pursuant to authority
delegated by the Committee, and each other officer, director, or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated, against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission, or determination was taken or made by such member, director, employee,
or other person acting pursuant to authority delegated by the Committee in bad
faith and without reasonable belief that it was in the best interests of the
Company.

 

5.

Eligibility.

The Persons who shall be eligible to receive Awards pursuant to the Plan shall
be those employees of the Company whom the Committee shall select from time to
time. Eligible persons shall include any Person who has been offered Employment
by the Company, provided that such prospective employee may not receive any
payment or exercise any right relating to an Award until such person has
commenced Employment. Each Award granted under the Plan shall be evidenced by an
instrument in writing in form and substance approved by the Committee.

 

6.

Options.

The Committee may from time to time grant Options, subject to the following
terms and conditions:

(a)    Exercise Price

The exercise price per share of Common Stock covered by any Option shall be not
less than 100% of the Fair Market Value of a share of Common Stock on the Grant
Date. The Award Agreement of each Option shall fix the exercise price and
clearly identify such Option as either an Incentive Stock Option or as a
Non-Qualified Stock Option.

(b)    Term and Exercise of Options

(i)    Each Option shall become vested and exercisable on such date or dates,
during such period, and for such number of shares of Common Stock as shall be
determined by the Committee on or after the date such Option is granted;
provided, however, that no Option shall be exercisable after the expiration of
ten years from the date such Option is granted; and, provided, further, that
each Option shall be subject to earlier termination, expiration, or cancellation
as provided in the Plan or in the relevant Award Agreement.

(ii)    Each Option may be exercised in whole or in part. The partial exercise
of an Option shall not cause the expiration, termination, or cancellation of the
remaining portion thereof.

 

11



--------------------------------------------------------------------------------

(iii)    An Option shall be exercised by such methods and procedures as the
Committee determines from time to time, including, without limitation, through
net physical settlement.

(iv)    Options may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant; provided, however, that the Committee may permit Non-Qualified
Stock Options to be sold, pledged, assigned, hypothecated, transferred, or
disposed of, on a general or specific basis, subject to such conditions and
limitations as the Committee may determine. In addition, the Committee may
impose such restrictions on any shares acquired pursuant to the exercise of an
Option as it may deem advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such shares
are then listed and/or traded, or under any blue sky or state securities laws
applicable to such shares.

(v)    Options granted under the Plan are intended to be exempt from
Section 409A of the Code.

(c)    Special Rules for Incentive Stock Options

(i)    The aggregate Fair Market Value of shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company shall not exceed $100,000. Such Fair Market Value shall be
determined as of the Grant Date of such Incentive Stock Option. In the event
that the aggregate Fair Market Value of shares of Common Stock with respect to
such Incentive Stock Options exceeds $100,000, then Incentive Stock Options
granted hereunder to such Participant shall, to the extent and in the order
required by regulations promulgated under the Code (or any other authority
having the force of regulations), automatically be deemed to be Non-Qualified
Stock Options, but all other terms and provisions of such Incentive Stock
Options shall remain unchanged. In the absence of such regulations (and
authority), or in the event such regulations (or authority) require or permit a
designation of the Options which shall cease to constitute Incentive Stock
Options, Incentive Stock Options granted hereunder shall, to the extent of such
excess and in the order in which they were granted, automatically be deemed to
be Non-Qualified Stock Options, but all other terms and provisions of such
Incentive Stock Options shall remain unchanged.

(ii)    Incentive Stock Options may only be granted to individuals who are
employees of the Company. No Incentive Stock Option may be granted to an
individual if, at the time of the proposed grant, such individual owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of Sabre Corporation or any of its Subsidiaries, unless (i) the
exercise price of such Incentive Stock Option is at least one hundred and ten
percent (110%) of the Fair Market Value of a share of Common Stock at the time
such Incentive Stock Option is granted and (ii) such Incentive Stock Option is
not exercisable after the expiration of five years from the date such Incentive
Stock Option is granted.

 

12



--------------------------------------------------------------------------------

7.

Other Stock-Based Awards.

The Committee may from time to time grant equity, equity-based or equity-related
Awards not otherwise described herein in such amounts and subject to such terms
and conditions as the Committee shall determine. Without limiting the generality
of the preceding sentence, each such Other Stock-Based Award may (i) involve the
transfer of actual shares of Common Stock to Participants, either at the time of
grant or thereafter, or payment in cash or otherwise of amounts based on the
value of shares of Common Stock, (ii) be subject to performance-based and/or
service-based conditions, (iii) be in the form of stock appreciation rights,
phantom stock, restricted stock, restricted stock units, performance shares,
deferred share units, or share-denominated performance units, and (iv) be
designed to comply with applicable laws of jurisdictions other than the United
States; provided, that each Other Stock-Based Award shall be denominated in, or
shall have a value determined by reference to, a number of shares of Common
Stock that is specified at the time of the grant of such award. Notwithstanding
the foregoing, to the extent any such Other Stock-Based Award is subject to
Section 409A of the Code, the Award Agreement of such Other Stock-Based Award
shall contain terms and conditions (including, without limitation and to the
extent applicable, deferral and payment provisions) that comply with
Section 409A of the Code.

 

8.

Cash Incentive Awards.

The Committee may grant to any Participant Cash Incentive Awards that are
subject to the terms and conditions of the Plan. Cash Incentive Awards granted
under the Plan may be settled in cash or in other property, including shares of
Common Stock, provided that the term “Cash Incentive Award” shall exclude any
Option or Other Stock-Based Award. Without limiting the generality of the
foregoing, a Cash Incentive Award may provide for target awards based on
allocation among Participants of a bonus or incentive pool. For the avoidance of
doubt, nothing herein is intended to limit or shall limit the Company’s ability
to grant cash-based awards that are not subject to the Plan.

 

9.

Performance-Based Compensation.

(a)     The Committee may issue Awards under the Plan, the grant, payment or
vesting of which is conditioned upon the satisfaction of Performance Measures.
Such Performance Measures may include: adjusted net earnings, appreciation in
and/or maintenance of the price of Common Stock (including, without limitation,
comparisons with various stock market indices), attainment of strategic and
operational initiatives, budget, cash flow (including, without limitation, free
cash flow), cost of capital, cost reduction, earnings and earnings growth
(including, without limitation, earnings per share, earnings before taxes,
earnings before interest and taxes, and earnings before interest, taxes,
depreciation and amortization), market share, market value added, net income,
net sales, net revenue, operating profit and operating income, pretax income
before allocation of corporate overhead and bonus, reductions in costs, return
on assets and return on net assets, return on equity, return on invested
capital, revenues, sales and sales growth, successful acquisition/divestiture,
total stockholder return and improvement of stockholder return, gross margin,
measures of liquidity or credit metrics, cash flow per share, improvements or
attainments of expense levels, or improvements or attainment of working capital
levels or debt reduction, or such other measures as the Committee may determine
from time to time. A Performance Measure (i) may relate to the performance of
the Participant, Sabre Corporation, a Subsidiary, any business group, business
unit or other subdivision of the Company, or any combination of the foregoing,
as the Committee deems appropriate and (ii) may be expressed as an amount, as an
increase or decrease over a specified period, as a relative comparison to the
performance of a group of comparator companies or a published or special index,
or any other measure of the selected performance criteria, as the Committee
deems appropriate. Performance goals may differ for Awards granted to any one
Participant or to different

 

13



--------------------------------------------------------------------------------

Participants. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances,
render previously established Performance Measures unsuitable, the Committee may
in its discretion modify such Performance Measures or the related levels of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.

(b)    The Committee shall determine the length of the measurement or
performance period applicable to each Award whose grant, vesting or payment is
subject to the achievement of Performance Measures. Such measurement or
performance periods may be overlapping.

(c)    Nothing in this Section 9 is intended to limit the Committee’s discretion
to adopt conditions with respect to any Award, or to require the Committee to
issue Awards. The Committee may, subject to the terms of the Plan, amend
previously granted Awards whose grant, vesting or payment is subject to
Performance Measures.

 

10.

Effect of Separation from Service.

(a)    Each Award Agreement shall set forth the effect of the Participant’s
termination of Employment on any outstanding Awards. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Awards issued, and may reflect distinctions based on the reasons for the
termination of Employment.

(b)    Except as to any awards constituting stock rights exempt from
Section 409A of the Code, termination of Employment shall mean a ‘separation
from service’ within the meaning of Section 409A, unless the Participant is
retained as a consultant pursuant to a written agreement and such agreement
provides otherwise. The Employment of a Participant with the Company shall be
deemed to have terminated for all purposes of the Plan if such person is
employed by or provides services to a Person that is a Subsidiary of the Company
and such Person ceases to be a Subsidiary of the Company, unless the Committee
determines otherwise. Subject to Section 409A and unless otherwise determined by
the Committee, (i) a Participant who ceases to be an employee of the Company but
continues, or simultaneously commences, services as a director on the Board
shall not be deemed to have had a termination of Employment for purposes of the
Plan and (ii) a Participant who ceases to be an employee of the Company but
continues, or simultaneously commences, services as an independent contractor or
consultant to the Company shall be deemed to have had a termination of
Employment for purposes of the Plan. Without limiting the generality of the
foregoing, the Committee shall determine whether an authorized leave of absence,
or absence in military or government service, shall constitute termination of
Employment. Furthermore, no payment shall be made with respect to any Awards
under the Plan that are subject to Section 409A of the Code as a result of any
such authorized leave of absence or absence in military or government service
unless such authorized leave or absence constitutes a separation from service
for purposes of Section 409A of the Code and the regulations promulgated
thereunder.

 

11.

Adjustment Upon Certain Changes.

(a)    Shares Available for Grants

In the event of any change in the number of shares of Common Stock outstanding
by reason of any stock dividend or split, recapitalization, merger,
consolidation, combination or exchange of shares, or

 

14



--------------------------------------------------------------------------------

similar corporate change, the maximum aggregate number of shares of Common Stock
with respect to which the Committee may grant Awards in any year, and the
maximum aggregate number of shares of Common Stock with respect to which the
Committee may grant Awards to any individual Participant in any year, shall be
appropriately adjusted by the Committee. In the event of any change in the
number of shares of Common Stock outstanding by reason of any other similar
event or transaction, the Committee shall, to the extent deemed appropriate by
the Committee, make such adjustments in the number and class of shares of Common
Stock with respect to which Awards may be granted.

(b)    Increase or Decrease in Issued Shares Without Consideration

In the event of any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares of Common
Stock or the payment of a stock dividend (but only on the shares of Common
Stock), or any other increase or decrease in the number of such shares effected
without receipt or payment of consideration by the Company, the Committee shall,
to the extent deemed appropriate by the Committee, appropriately adjust the
number of shares of Common Stock subject to each outstanding Award and the
exercise price per share of Common Stock of each such Award.

(c)    Certain Mergers

In the event that any merger, consolidation or similar transaction as a result
of which the holders of shares of Common Stock receive consideration consisting
exclusively of securities of the surviving corporation in such transaction, the
Committee shall, to the extent deemed appropriate by the Committee, adjust each
Award outstanding on the date of such merger or consolidation so that it
pertains and applies to the securities which a holder of the number of shares of
Common Stock subject to such Award would have received in such merger or
consolidation.

(d)    Certain Other Transactions

In the event of (i) a dissolution or liquidation of Sabre Corporation, (ii) a
sale of all or substantially all of the Company’s assets (on a consolidated
basis), (iii) a merger, consolidation, or similar transaction involving Sabre
Corporation in which Sabre Corporation is not the surviving corporation, or
(iv) a merger, consolidation or similar transaction involving Sabre Corporation
in the holders of shares of Common Stock receive securities of another
corporation and/or other property, including cash, other than shares of the
surviving corporation in such transaction, the Committee shall, to the extent
deemed appropriate by the Committee, but subject to Section 409A of the Code to
the extent applicable, have the power to:

(i)    cancel, effective immediately prior to the occurrence of such event, each
Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Common Stock subject to such Award, equal to the value,
as determined by the Committee in its reasonable discretion, of such Award,
provided that with respect to any outstanding Option such value shall be equal
to the excess of (A) the value, as determined by the Committee in its reasonable
discretion, of the property (including cash) received by the holder of a share
of Common Stock as a result of such event over (B) the exercise price of such
Option; and

 

15



--------------------------------------------------------------------------------

(ii)    provide for the exchange of each Award (whether or not then exercisable
or vested) for an Award with respect to (A) some or all of the property which a
holder of the number of shares of Common Stock subject to such Award would have
received in such transaction or (B) securities of the acquiror or surviving
entity and, incident thereto, make an equitable adjustment as determined by the
Committee in the exercise price of the Award, or the number of shares or amount
of property subject to the Award or provide for a payment (in cash or other
property) to the Participant to whom such Award was granted in partial
consideration for the exchange of the Award.

(e)    Other Changes

In the event of any change in the capitalization of Sabre Corporation or
corporate change other than those specifically referred to in paragraphs (b),
(c), or (d), including, without limitation, an extraordinary cash dividend, the
Committee shall, to the extent deemed appropriate by the Committee, make such
adjustments in the number and class of shares subject to Awards outstanding on
the date on which such change occurs and in such other terms of such Awards as
the Committee may consider appropriate.

(f)    Cash Incentive Awards

In the event of any transaction or event described in this Section 11, including
without limitation any corporate change referred to in paragraph (e) hereof, the
Committee may, as the Committee may consider appropriate in respect of such
transaction or event, make such adjustments in the terms and conditions of any
Cash Incentive Awards.

(g)    No Other Rights

Except as expressly provided in the Plan or any Award Agreement, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or dividend equivalents, any
increase or decrease in the number of shares of stock of any class, or any
dissolution, liquidation, merger, or consolidation of Sabre Corporation or any
other corporation. Except as expressly provided in the Plan, no issuance by
Sabre Corporation of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares or amount of other
property subject to, or the terms related to, any Award.

(h)    Savings Clause

No provision of this Section 11 shall be given effect to the extent that such
provision (i) would cause any tax to become due under Section 409A of the Code
or (ii) would result in short-swing profits liability under Section 16 of the
Exchange Act or violate the exemptive conditions of Rule 16b-3 of the Exchange
Act.

 

16



--------------------------------------------------------------------------------

12.

Change in Control.

Except as otherwise set forth in a Participant’s Award Agreement, in the event
(a) a Participant has a Qualifying Termination following a Change in Control of
the Company or (b) of a Change in Control in which outstanding Awards are not
assumed, continued, or substituted by the surviving corporation:

(i)    All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
deemed fully vested as of the time of the Change in Control without regard to
deferral and vesting conditions; and

(ii)    Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control.

 

13.

Rights under the Plan.

(a)    No person shall have any rights as a stockholder with respect to any
shares of Common Stock covered by or relating to any Award granted pursuant to
the Plan until the date of the issuance of such shares on the books and records
of Sabre Corporation. Except as otherwise expressly provided in Section 11
hereof, no adjustment of any Award shall be made for dividends or other rights
for which the record date occurs prior to the date such stock certificate is
issued. Nothing in this Section 13 is intended, or should be construed, to limit
authority of the Committee to cause the Company to make payments based on the
dividends that would be payable with respect to any share of Common Stock if it
were issued or outstanding, or to grant rights related to such dividends.

(b)    Nothing in the Plan shall be construed to: (a) limit, impair, or
otherwise affect the Company’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (b) limit the right or power of
the Company to take any action which such entity deems to be necessary or
appropriate. Neither the adoption of the Plan nor the grant of any Award shall
be construed as creating any limitations on the power of the Board of Directors
or Committee to adopt such other compensation arrangements as it may deem
desirable for any Participant.

(c)    The Company shall not have any obligation to establish any separate fund
or trust or other segregation of assets to provide for payments under the Plan.
To the extent any person acquires any rights to receive payments hereunder from
the Company, such rights shall be no greater than those of an unsecured
creditor. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person. The Plan is not subject to the
Employee Retirement Income Security Act of 1974, as amended.

 

14.

No Special Employment Rights; No Right to Award.

(a)    Nothing contained in the Plan or any Award shall confer upon any
Participant any right with respect to the continuation of his employment by or
service to the Company or interfere in any way with the right of the Company at
any time to terminate such employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Award.

 

17



--------------------------------------------------------------------------------

(b)    No person shall have any claim or right to receive an Award hereunder.
The Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant an Award to such Participant or any other
Participant or other person at any time nor preclude the Committee from making
subsequent grants to such Participant or any other Participant or other person.

 

15.

Tax Provisions & Withholding.

(a)    Cash Remittance

Whenever shares of Common Stock are to be issued upon the exercise of an Option
or the grant or vesting of an Award, and whenever any amount shall become
payable in respect of any Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy
federal, state, and local withholding tax requirements, if any, attributable to
such exercise, grant, vesting, or payment prior to the delivery of any
certificate or certificates for such shares or the effectiveness of the lapse of
such restrictions or making of such payment. In addition, upon the exercise or
settlement of any Award in cash, or any payment with respect to any Award, the
Company shall have the right to withhold from any payment required to be made
pursuant thereto an amount sufficient to satisfy the federal, state, and local
withholding tax requirements, if any, attributable to such exercise, settlement,
or payment. The Company can delay the delivery to a Participant of any Common
Stock or cash payable to such Participant to determine the amount of withholding
to be collected and to collect and process such withholding.

(b)    Stock Remittance

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, the Participant may tender to Sabre Corporation a number of
shares of Common Stock that have been owned by the Participant for at least six
months (or such other period as the Committee may determine) having a Fair
Market Value at the tender date determined by the Committee to be sufficient to
satisfy the federal, state, and local withholding tax requirements, if any,
attributable to such exercise, grant, or vesting but not greater than such
withholding obligations. Such election (i) shall be irrevocable, made in
writing, and signed by the Participant, (ii) shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate, and (iii) shall satisfy the Participant’s obligations under this
Section 15, if any. The Company can delay the delivery to a Participant of any
Common Stock or cash payable to such Participant to determine the amount of
withholding to be collected and to collect and process such withholding.

(c)    Stock Withholding

At the election of the Participant, subject to the approval of the Committee,
when shares of Common Stock are to be issued upon the exercise, grant, or
vesting of an Award, the Company shall withhold a number of such shares having a
Fair Market Value at the exercise date determined by the Committee to be
sufficient to satisfy the federal, state, and local withholding tax
requirements, if any, attributable to such exercise, grant, or vesting but not
greater than such withholding obligations. Such election (i) shall be
irrevocable, made in writing, and signed by the Participant, (ii) shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate, and (iii) shall satisfy the Participant’s
obligations under this Section 15, if any. The Company can delay the delivery to
a Participant of any Common Stock or cash payable to such Participant to
determine the amount of withholding to be collected and to collect and process
such withholding.

 

18



--------------------------------------------------------------------------------

(d)    Consent to and Notification of Section 83(b) Election

No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Section 83(b) of the Code) or under a
similar provision of the laws of a jurisdiction outside the United States may be
made unless expressly permitted by the terms of the Award Agreement or by action
of the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code or other
applicable provision.

(e)    Notification Upon Disqualifying Disposition Under Section 421(b)

If any Participant shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (i.e., a disqualifying
disposition), such Participant shall notify the Company of such disposition
within ten days thereof.

 

16.

Amendment or Termination of the Plan.

(a)    The Board may at any time suspend or discontinue the Plan or revise or
amend it in any respect whatsoever; provided, however, that to the extent that
any applicable law, regulation, or rule of a stock exchange requires stockholder
approval in order for any such revision or amendment to be effective, such
revision or amendment shall not be effective without such approval. The
preceding sentence shall not restrict the Committee’s ability to exercise its
discretionary authority hereunder pursuant to Section 4 hereof, which discretion
may be exercised without amendment to the Plan; provided that no provision of
this Section 16 shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.

(b)    Except as expressly provided in the Plan, no action hereunder may,
without the consent of a Participant, materially adversely affect the
Participant’s rights under any previously granted and outstanding Award.

(c)    Nothing in the Plan shall limit the right of the Company to pay
compensation of any kind outside the terms of the Plan.

 

17.

No Obligation to Exercise.

The grant to a Participant of an Award shall impose no obligation upon such
Participant to exercise such Award.

 

19



--------------------------------------------------------------------------------

18.

Transfer Restrictions.

(a)    Upon the death of a Participant, outstanding Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Award, or the
right to exercise any Award, shall be effective to bind the Company unless the
Committee shall have been furnished with (a) written notice thereof and with a
copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer and (b) an agreement by the transferee to
comply with all the terms and conditions of the Award that are or would have
been applicable to the Participant and to be bound by the acknowledgements made
by the Participant in connection with the grant of the Award.

(b)    Except as provided in the preceding paragraph (regarding transfers upon
the death of a Participant) and Section 6 (regarding the transfer of certain
Non-Qualified Stock Options), no Award or other right or interest of a
Participant under the Plan shall be pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of such Participant
to any party (other than the Company), or assigned or transferred by such
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more transferees during the lifetime of
the Participant, and may be exercised by such transferees in accordance with the
terms of such Award, but only if and to the extent such transfers are permitted
by the Committee, subject to any terms and conditions which the Committee may
impose thereon (which may include limitations the Committee may deem appropriate
in order that offers and sales under the Plan will meet applicable requirements
of registration forms under the Securities Act specified by the Securities and
Exchange Commission). A beneficiary, transferee, or other person claiming any
rights under the Plan from or through any Participant shall be subject to all
terms and conditions of the Plan and any Award document applicable to such
Participant, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.

 

19.

Retirement and Welfare Plans.

Neither Awards made under the Plan nor shares of Common Stock or cash paid
pursuant to such Awards will be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s retirement
plans (both qualified and non-qualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a Participant’s benefit or except as the Committee may otherwise
determine in its discretion.

 

20.

Certain Limitations on Awards to Ensure Compliance with Section 409A of the
Code.

(a)    The Company intends that the Plan and each Award granted hereunder that
is subject to Section 409A of the Code shall comply with Section 409A of the
Code and that the Plan shall be interpreted, operated and administered
accordingly. In the event any term and/or condition of an Award granted
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such term and/or condition shall be restructured, to
the extent possible, in a manner, determined by the Committee, which does not
cause such an accelerated or additional tax. Any reservation of rights by the
Company hereunder affecting the timing of payment of any Award subject to

 

20



--------------------------------------------------------------------------------

Section 409A of the Code will only be as broad as is permitted by Section 409A
of the Code. Notwithstanding anything herein to the contrary, in no event shall
the Company be liable for the payment of or gross up in connection with any
taxes and or penalties owed by the Participant pursuant to Section 409A of the
Code. For purposes of Section 409A of the Code, each installment
payment provided under the Plan shall be treated as a separate payment.

(b)    Notwithstanding anything herein or in any Award Agreement to the
contrary, in the event that a Participant is a “specified employee” (within the
meaning of Section 409A(2)(B) of the Code) as of the date of such Participant’s
termination of Employment, any Awards subject to Section 409A of the Code
payable to such Participant as a result of his or her termination of Employment,
shall be paid on the first business day of the first calendar month that begins
after the six-month anniversary of the date of the Participant’s termination of
Employment, or, if earlier, the date of the Participant’s death.

 

21.

Participants Based Outside of the United States.

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company operates or has employees,
the Committee, in its sole discretion, shall have the power and authority to:

(a)    Determine which Affiliates and Subsidiaries shall be covered by the Plan;

(b)    Determine which employees outside the United States are eligible to
participate in the Plan;

(c)    Modify the terms and conditions of any Award granted to employees outside
the United States to comply with applicable foreign laws;

(d)    Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21 by the Committee shall be attached to the Plan document as
appendices; and

(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

22.

Legend.

The certificates or book entry for shares of Common Stock may include any legend
or coding, as applicable, which the Committee deems appropriate to reflect any
restrictions on transfer of such shares.

 

23.

Severability; Entire Agreement.

If any of the provisions of the Plan or any Award Agreement is finally held to
be invalid, illegal, or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but

 

21



--------------------------------------------------------------------------------

only to the extent, of such invalidity, illegality, or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award Agreement or other
agreements or documents designated by the Committee as setting forth the terms
of an Award contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations, and warranties between them,
whether written or oral, with respect to the subject matter thereof.

 

24.

Descriptive Headings.

The headings in the Plan are for convenience of reference only and shall not
limit or otherwise affect the meaning of the terms contained herein.

 

25.

Governing Law.

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of Delaware without regard
to its conflict of law principles.

 

26.

Clawback.

Notwithstanding anything herein to the contrary, the Company will be entitled,
to the extent permitted or required by applicable law, Company policy including
without limitation the Executive Compensation Recovery Policy and/or the
requirements of an exchange on which the Company’s shares of Common Stock are
listed for trading, in each case, as in effect from time to time, to recoup
compensation of whatever kind paid by the Company or any of its affiliates at
any time to a Participant under the Plan and the Participant, by accepting
Awards pursuant to the Plan and any Award Agreement, agrees to comply with any
Company request or demand for such recoupment.

 

27.

Effective Date and Term of Plan.

The Plan was initially adopted and shall be effective as of the Effective Date.
The Plan shall terminate automatically on the ten (10) year anniversary of the
Effective Date and may be terminated on any earlier date as provided in
Section 16, but all Awards made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of the Plan.

 

22